DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.J., the mother,
                                  Appellant,

                                      v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM
                      PROGRAM,
                       Appellees.

                                No. 4D18-3353

                               [March 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2014-3356-CJ-
DP.

  Antony P. Ryan, Regional Counsel, Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

  Ashley Brooke Moody, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Children's Legal Services, Fort
Lauderdale, for Appellee Department of Children & Families

  Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Appellate Counsel, Tallahassee, for Appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.